Case: 15-20052      Document: 00513065439         Page: 1    Date Filed: 06/03/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT

                                     15-20052
                                  Summary Calendar                       United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
MICHAEL BRYAN SMITH,                                                         June 3, 2015
                                                                           Lyle W. Cayce
                                                 Plaintiff-Appellant            Clerk
v.

CAROLYN W. COLVIN, ACTING COMMISSIONER OF SOCIAL
SECURITY,

                                                 Defendant-Appellee




                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:12-CV-3290


Before SMITH, WIENER, and ELROD, Circuit Judges.
PER CURIAM:*
       Plaintiff-Appellant Michael Bryan Smith appeals the District Court’s
December 12, 2014 Order Adopting Magistrate’s Memorandum and
Recommendation and Dismissing Case, in which that court approved and
adopted the Memorandum and Recommendation of the Magistrate Judge and
overruled     Smith’s      objections     thereto.        That     Memorandum                  and
Recommendation patiently and painstakingly sets out, over the course of 20


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-20052     Document: 00513065439      Page: 2   Date Filed: 06/03/2015



                                  No. 15-20052
pages, the factual background and the legal reasoning for granting Defendant-
Appellee’s Cross-Motion for Summary Judgment, affirming the May 11, 2011
holding of the Administrative Law Judge (ALJ) that Plaintiff-Appellant was
not disabled for purposes of the applicable sections of the Social Security Act
through December 31, 2010, the last date insured. Barring the grant of a writ
of certiorari by the United States Supreme Court, this court will be the last of
four fora to consider Smith’s original and appellate claims.

      We have carefully reviewed the record on appeal, including the briefs
and record excerpts of the parties, paying special attention to the ALJ’s
decision, the Magistrate Judge’s Memorandum and Recommendation, and the
district court’s adoption thereof. As a result of our review, we are satisfied
that, given the deferential standards of review applicable in this Social
Security case to the ALJ’s determinations and to the proceedings and holdings
in the district court, all rulings before us on appeal are free of reversible error
and are hereby

AFFIRMED.




                                        2